PER CURIAM.
These are consolidated appeals from two judgments and sentences for the crime of escape. Appellant was charged by separate informations with two separate escapes, to each of which he pled nolo contendere. The pleas were accepted by the court without first determining on the record that there was a factual basis for the pleas contrary to Rule 3.170(j), F.R.Cr.P. Our previous ruling in Estes v. State, Fla.App.(1st), 294 So.2d 122, is not applicable here as appellant’s pleas were not the result of plea bargaining.
*21Reversed and remanded with directions to vacate the nolo contendere pleas, the judgments and the sentences and to rear-raign appellant.
RAWLS, C. J., and McCORD and JOHNSON, JJ., concur.